DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 9-16, 18-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “the at least one input keyword” (lines 6-7) which lacks antecedent basis (Claims 1-2 only previously recite “at least one input term”)

Claim 4 recites “the semantic skill set includes the at least one keyword match” which is unusual because Claim 2 recites “determining at least one keyword match between the at least one input keyword and at least one matching intent keyword” (which suggests that “keyword match” is a comparison result, not something in a skill set which is being compared).  
generate a semantic skill set that includes keyword match data, but this does not appear to be the case given that claim 1 recites “determining a semantic skill set of the virtual agent bot among a plurality of different candidate skill sets” (i.e. the semantic skill set appears to be one of a plurality of existing candidate skill sets, and the determining only selects one of those candidate skill sets instead of generating a new skill set).
“remaining semantic scores” is also unclear because there is no reference point to determine what is “remaining” (“a highest semantic score among remaining semantic scores” means that the highest semantic score is one of the remaining semantic scores, not a score which is higher than “remaining semantic scores” that are not the highest semantic score).

Claim 5 recites “the at least one input keyword” (twice, one in each “performing a first/second analysis…” step) which lacks antecedent basis as a result of “the at least one input keyword” lacking antecedent basis in claim 2 (claim 1 recites “at least one input term”).

	Claim 6 recites “an individual first semantic score of associated with a first candidate skill set” where it is not clear which of “of” or “associated with” is the language that Applicant intended to use (most likely “associated with” given “an individual second semantic score associated with the first candidate skill set”).

Claim 7 recites “the answer to the first input query” in lines 5-6 which lacks antecedent basis (nothing previously establishes that the first input query is one of the input queries in claim 1, and nothing previously establishes “an answer to the first input query”).
“the answer to the second input query” (3rd to last and 4th to last lines of claim 7) similarly lacks antecedent basis.
	Finally, it is fairly clear that Applicant meant for “a time duration between receiving the first input query and the second input query” to refer to the time between “receiving the first input query” and “receiving the second input query”, but as claimed “the second input query” is a data structure which does not actually have to be associated with any particular time (e.g. a second query can be received at one time and processed at a later time).

	Claim 8 recites “wherein the virtual agent bot to provides…” which presumably should be one of –wherein the virtual agent bot provides—or –wherein the virtual agent bot to provide—but it is not clear which one Applicant means to claim.

	Claims 10, 12-16 and 18-20 include the same issues as their method counterparts (claims 2, 4-8).

	Additionally, for claims 9-16, and 18-20:


While storage media are generally a hard drive which is separate from a processor in a computing device, if “that includes a processor” is interpreted as referring to “a computer server”, then the steps that “the processor” is “configured to” perform (receive at least one input query… analyze the at least one input query… determine a semantic skill set… invoke the virtual agent bot) are relatively meaningless because the “computer server” is not actually a claimed element of the system.  Therefore, assuming “that includes a processor” refers to “a computer server” (which makes more sense when considering conventional components of a “server” and a “medium”), this means that the system is only, as claimed, required to include “a storage medium” as an element, where the “storage medium” happens to be in communication with a computer server that includes the claimed processor.  The system does not need to include the server and therefore does not need to include the processor and all of the processor-related limitations in claim 9 and in the dependent claims are thus relatively meaningless and are not clearly entitled to patentable weight (because all that is required to meet the component limitations of the system of claim 9 is any conventional client computing device that conventionally includes a storage medium, where that connects to a server, and where that client computing device happens to be connected to Applicant’s claimed server)

Additionally, “storage medium” is conventionally not the element that communicates with a server (the processor of a client device and/or the transmitter/receiver/network element of a client device is what communicates with a server).  It is therefore also unclear as to whether Applicant really meant to claim where the “storage medium” is “in signal communication with a computer server”.
	Paragraph 4 also recites “a storage medium, the storage medium coupled to a processor which is configured to perform the steps of claims 1, 9, and 17.  In this paragraph, the storage medium is not connected to a server but rather is connected to a processor (which suggests that the processor is actually part of the system, but still does not actually require the processor to be part of the system)

	Claim 10 recites “wherein processor is further configured to:” (line 1) which does not refer to “the processor” and is grammatically unusual.  It is not clear as claimed if “processor” is supposed to refer to “the processor”

	Claim 14 recites “wherein the processor calculates” in line 1 which makes claim 14 directed to what the processor does and not what the processor is (i.e. system/device/apparatus/etc. claims are usually directed to what components are [e.g. “wherein the processor is further configured to”, as in other dependent claims like claim not what components do [“wherein the processor calculates” requires the processor to do something, specifically calculate the highest semantic score])

	Claim 15 includes, in its last limitation, the same issue as claim 14 (“wherein the processor determines…”)

	Claims 18-20 recite “wherein processor/the-processor is further configured to” which further limits the processor executing the instructions and not the instructions of the computer program product of claim 17.  (similar issue to claim 9 where the processor is not actually a required part of the computer program product).  At a minimum, it is not clear if Applicant meant to claim where the program instructions are further executable to cause the processor to perform the steps of claims 18-20, or if Applicant actually meant to further limit the processor.

	As per Claim 19, (in addition to the issues of claim 5 which are also in claim 19) “the intent keywords” in line 7 of claim 19 also lacks antecedent basis (Claim 5 depends on claim 2 [a dependent claim which includes “a plurality of intent keywords”] whereas claim 19 depends on claim 17 [i.e. the independent claim which does not include “a plurality of intent keywords”]).  This also raises the question of whether claim 19 is supposed to depend on claim 17 or claim 18.
	For the purposes of prior art analysis, the examiner has interpreted claim 19 as depending on claim 18, particularly because (“each of the intent keywords” refers to each of a particular set of intent keywords and the only set of previously defined intent 

	Claim 20 also includes the same issues as claims 7 and 15, and, similar to what was discussed above pertaining to claims 18-20, “wherein the processor determines…” further limits the processor and not the instructions, and it is not clear if this is what Applicant meant to claim when computer-readable medium claims typically limit the instructions stored on the medium rather than the processor that executes the instructions (where the processor is not a necessary element of the computer program product of claim 17).

	The dependent claims include the issues of their respective parent claims.

Claim Rejections - 35 USC § 101
	For clarity of the record, Claim 17 is NOT rejected under 101 because paragraph 74 of the Specification excludes transitory embodiments from the scope of “computer-readable storage medium”
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

	As discussed above, as claimed the only required element in the system (assuming “that includes a processor” refers to “a computer server”) is “a storage medium”.
	Paragraph 74 describes where “A computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”.  While this affects the scope of claim 17, claim 9 does not actually recite the full phrase “computer-readable storage medium” and therefore “storage medium” in claim 9 is not limited by the definition in paragraph 74.
	Therefore, since claim 9 only requires a “storage medium” (as discussed above, the server and processor are not actually claimed as elements of claim 9) and “storage medium” is not limited to only non-transitory embodiments, claim 9 is directed to a non-statutory embodiment including only a signal/transitory medium.

	Claims 10-16 only further limit the processor and steps performed by the processor and since the processor is not actually claimed as part of the system (as discussed above), claims 10-16 do not further limit claim 9 to include any non-transitory elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClendon (US 2010/0114580).

As per Claims 9-16, McClendon suggests a system configured to execute a virtual agent bot, the system comprising: a storage medium in signal communication with a computer server that includes a processor, the processor configured to: perform the steps that the processor in claim 9 is configured to perform (where the processor and portions of the steps that the processor is configured or further configured to perform are further narrowed by the limitations of claims 10-16) (Paragraphs 6-7;
Paragraph 6 describes where a mobile communication device  transmits a portion of a buffer file [suggested to be audio signal data] to a server and where the server extracts addressing information and response content information and stores the addressing information and response content information in a storage medium for later use.  Paragraph 7 describes where the storage medium may be located locally on the mobile communication device, in which case the addressing information and response 
These portions suggest where the mobile communication device includes “a storage medium” which is “in signal communication with a computer server that includes a processor” [the mobile communication device and the server can be interpreted can collectively be interpreted as a “system” that includes “a storage medium” that is connected via a communication line to a server so that the server can communicate addressing and response information to the storage medium in the mobile communication device, where a server is at least suggested to include a processor that is configured to perform the server’s functions].
This further suggests where the mobile communication device can receive response information from other servers that receive speech and return response information, such as Applicant’s server which includes the processor described in claim 9, which suggests an embodiment where the storage medium of the mobile communication device is “in signal communication with a computer server that includes a processor” that is configured according to claim 9 [such that the system is also “configured to execute a virtual agent bot” since the claim 9 server invokes/executes the virtual agent bot]
As discussed in the 112[b] rejection of claim 9, above, the server and its processor are not actually required elements of claim 9, and therefore all that is required to address the element requirements of claim 9 is a storage medium that communicates with a server [which is suggested by McClendon].
.

Claims 1, 9, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennewick et al. (US 2004/0044516), hereafter Kennewick, in view of Mizutani et al. (US 2002/0120436), hereafter Mizutani.

As per Claims 1, Kennewick suggests A computer-implemented method of executing a virtual agent bot, the computer-implemented method comprising: receiving, via a computer server, at least one input query from a user; analyzing the at least one input query to… at least one input term; determining a semantic skill set of the virtual agent bot among a plurality of different candidate skill sets based at least in part on the at least one input term; and invoking the virtual agent bot to provide a semantic topic response corresponding to the semantic skill set to provide an answer to the at least one input query (Paragraphs 12, 84, 86, 87, 88, 89, 92, 147, 152-156, 161-164, 166-167, 171, 173, 185-187; Figure 1; [all paragraphs and Figures are cited for each limitation with “key” paragraphs and Figures pertaining to each limitation identified below, i.e. all other paragraphs and Figures not specifically referenced for any particular limitation are eligible to provide context and additional support]
“A computer-implemented method of executing a virtual agent bot,”: Figures 1, paragraphs 12, 88, 89, 92, 147, 152-156, 161-164, 166-167, 171, 173, 185-187 
“the computer-implemented method comprising: receiving, via a computer server, at least one input query from a user;”: Figure 1, paragraphs 84, 86, 87, 88, 155, 185 [the main unit can be interpreted as a “server” because it is connected by a wireless/wired communication link to a separate “client” speech unit, and the main unit receives, via the transceiver 126 of the main unit, coded microphone speech from the speech unit, where the speech can be a user’s question/”query”, where paragraph 185 specifically uses the word “query”, where the domain agent can be interpreted as a “virtual agent bot” in the sense that it is an automated/virtual agent that receives an input and provides a response]
“analyzing the at least one input query to…at least one input term”: Figure 1, paragraphs 88, 92, 147, 152, 185-187 [these portions at least suggest the user’s question/”query” speech is decoded by the speech coder and provided to a speech recognition engine which “analyzes” the user’s question/”query” to recognize words-and-phrases, and where paragraphs 92, 152, and 186-187 describe where a question/utterance/command can have “keywords” which suggests that one or more of the recognized words/phrases is a recognized “keyword”/”input term”]
“determining a semantic skill set of the virtual agent bot among a plurality of different candidate skill sets based at least in part on the at least one input term”: Paragraphs 88, 89, 92, 147, 152-156, 161-164, 166-167, 171, 173, 185-187, [determining, based on keyword matching which is at least suggested to be based on a 
“and invoking the virtual agent bot to provide a semantic topic response corresponding to the semantic skill set to provide an answer to the at least one input query”: Paragraphs 88, 89, 92, 147, 152-156, 161-164, 166-167, 171, 173, 185-187 [the parser invokes a correct agent at least suggested to be a domain agent corresponding to the determined most-likely-context/”semantic skill set”, and the invoked domain agent provides a response/”answer” to the user’s question/”query”, where the domain agent can be interpreted as a “virtual agent bot” in the sense that it is an automated/virtual agent that receives an input and provides a response, where the response can be interpreted as a “semantic topic response corresponding to the semantic skill set” in the sense that it is a response that is generated based on the determined most-likely-context/”the semantic skill set”, is a response that corresponds to a particular 
	Kennewick does not, but Mizutani suggests analyzing the at least one input query to extract at least one input term (paragraph 182;
	Kennewick suggests where a user’s question/query includes keywords/”terms” that correspond to context, and using keywords recognized in speech to determine context, but does not specifically describe where keywords are “extracted”.
	Mizutani [paragraph 182] describes where keywords are extracted from a speech recognition result.
	Mizutani suggests where, in Kennewick’s system, the keywords in the user’s question which are suggested to be used to determine context are more specifically “extracted” from the words and phrases recognized by the speech recognition engine)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of keyword with another because the prior art teaches the claimed invention except for the substitution of keyword(s) which are not necessarily extracted with keyword(s) which are extracted.  Mizutani teaches that keyword(s) which are extracted were known in the art.  One of ordinary skill in the art could have substituted one type of keyword with another to obtain the predictable results of a system which receives a user’s question/query which includes keyword(s), generates, by performing speech recognition on the user’s question/query, recognition results including the keyword(s), uses the keyword(s) to determine context, uses the context to invoke a domain agent, and uses 
	 
	As per Claims 9 and 17, they are similar to claim 1 and so are rejected under similar rationale (Claim 12 of Kennewick in particular describes a computer device/system embodiment including software installed on the computer, which suggests a storage medium [i.e. a hard drive] containing software executed by a processor [a common/conventional part of a computer] to implement the functions of the main unit [which can be interpreted as a “server” as discussed in the rejection of claim 1], and for claim 9 the suggested storage medium/hard drive can be interpreted as the claimed “storage medium” and the remainder of the main unit of Kennewick can be interpreted as “a computer server that includes a processor”)

Allowable Subject Matter
Claims 2-8, 18-20, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	As per Claim(s) 2 (and similarly claims 10 and 18, and consequently claims 3-8 and 11-16 which depend directly/indirectly from claims 2 and 10), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1-2, including (i.e. in combination with the remaining limitations in claim[s] 1-2) wherein determining the semantic skill set comprises: comparing the at least one input term to a plurality of intent keywords, each intent keyword corresponding to an individual skill set among the different candidate skill sets; determining at least one keyword match between the at least one input keyword and at least one matching intent keyword; performing a semantic analysis based at least in part on the at least one keyword match and calculating a semantic score based at least in part on the semantic analysis; and determining the semantic skill set based on the semantic score.
9911413 teaches “the skill has already been selected and therefore skill-specific processing of the user's input is performed. One part of this processing of the linguistic representation 125 includes an intent classifier 140 selecting the best -matching intent 145 from the set of intents associated with the selected skill 135. Note that each skill may have a different set of possible intents. There may be different numbers of possible intents associated with different skills, and there may be no direct relationship between intents of one skill and another. The particular intent classifier 140 is selected from the available set of intent classifiers 141 according to the skill 135 output from the skill classifier. In general, skills have more than two intents from which the system selects the best matching one” and “A language understanding system may be designed to enable a user to provide a linguistic input, for example, in the form of text or as a spoken utterance, and for the system to determine the user's intent or to determine values of semantically meaningful items in the input. Some systems can respond to a wide range of user intents and these intents may be grouped. For example, intents related to interacting with a messaging system (e.g., Twitter) may be grouped. Each 
2017/0193095 teaches “The keyword data store 330 can receive a text string and determine whether the text string matches any of the keywords 332 stored in the keyword data store 330. If the text string matches a keyword 332 and the matching keyword 332 is associated with an entity type 328, then the keyword data store 330 can provide an indication that the text string is associated with the entity type 328. If the matching keyword 332 is an intent word 334, then the keyword data store 330 can provide an indication that the text string is an intent word 334” (paragraph 42) where the entity type represents a category of entities, an entity being a physical/logical object (paragraph 6) and where “Examples of entity types are movie entity type, application entity type, restaurant entity type, etc. Intent words may be words or phrases that are associated with an entity type (e.g., "movie" and "watch" are intent words for movie entity type).” (paragraph 19).  This reference appears to teach comparing/matching text with intent keywords and if any intent keywords match, then the text is determined to correspond to an entity type such as restaurant/movie (analogous to Applicant’s “skills”).
10146751 teaches “the methods of the present invention first defines a target information type, such as whether the unstructured data contains content related to a problem being reported, or related to a request for information of certain types, or other types of information that is of interest, or that is the target information being sought” and intent keywords, and does not appear to specifically describe matching/comparing the input keywords to intent keywords of multiple candidate skill sets/contexts/topics/domains.  
2019/0108450 teaches “A semantic analysis model is a statistical model that is used to estimate the relative likelihood of different phrases (i.e., determine a probability that a given input sequence matches a predetermined phrase or user defined intent category). In certain embodiments, the semantic analysis model may include statistical matches of certain sounds to word sequences” (paragraph 62; where Kennewick uses a model to determine context probabilities [i.e. to classify the user’s question/command as belonging to a particular context category]).  This semantic analysis model appears to 
2018/0157637 teaches “the cognitive system performs natural language (NL) processing and semantic analysis, including entity/sentiment detection, keyword matching, and identification of news in the messages. The cognitive system performs classification of terms and phrases in messages with regard to whether the terms and phrases are referential and calculates a confidence of the classification” (paragraph 50, i.e. where keyword matching is a part of semantic analysis used to classify terms and phrases in messages)
2019/0087397 teaches “determining a category to which the content belongs includes: performing semantic analysis on the copied text content to extract a keyword of the copied content, and matching the keyword against a keyword category library to obtain the category to which the content belongs” (paragraph 8, i.e. semantic analysis is used to perform keyword extraction and then keyword matching is performed, not where keyword matching is performed as part of a semantic analysis)  This reference does not appear to teach calculating a score based on the semantic analysis
10750019 teaches “a process for identifying user intent in one embodiment of the invention. In act 500, an input is received from either the customer or the agent. In act 502, the classification engine 206 proceeds to extract one or more keywords from the received input based on semantic analysis, and feeds the extracted keyword to the statistical model along with context information. The context information may include, for example, the source of the keyword (e.g. agent or customer). In some embodiments, the statistical model may give keywords uttered by the customer (or agent), higher 
2014/0379334 teaches “The keyword compare module 106 in the NLU post processing module 110 may receive speech recognition results from the NL-ASR system 108 comprising recognized words, phrases, generic intents or intent parameters and may compare them to the context sensitive intents, intent parameters, grammars or keywords stored in the storage 122. In instances when the keyword compare module 106 finds a sufficient match, the NLU post processing module 110 may communicate a corresponding intent classification and/or intent parameters to one or more of the applications 124, 126 and 128 that may support the intent and/or the intent parameters” (paragraph 37).  Paragraph 31 describes where intent classification and/or intent parameters may be indicated in a spoken utterance by the user of certain words or keywords (e.g. a word ‘send’ may be a keyword that indicates an email intent or email function)
2019/0103111 teaches “a chatbot skill is a set of intents--each intent including key words, data flow, and webhooks. However, specific aspects of a bot such as the 

	As per Claim(s) 19, the prior art of record does not teach or suggest the combination of all limitations in claim(s) 17 and 19, including (i.e. in combination with the remaining limitations in claim[s] 17 and 19) wherein the processor is further configured to: perform a first semantic analysis based at least in part on skill comparisons between the at least one input keyword and each candidate skill set; calculate a first semantic score associated with each skill comparison; perform a second semantic analysis based at least in part on intent comparisons between the at least one input keyword and each of the intent keywords; and calculate a second semantic score associated with at least one of the intent comparisons.
	The references cited pertaining to claims 2, 10, and 18 are also relevant to claim 19 and do not more specifically describe generating two different scores based on two different semantic analyses, one semantic analysis being based on skill comparisons between input keyword(s) and each/every candidate skill set, and another semantic each of a plurality of intent keywords.

As per Claim(s) 20, the prior art of record does not teach or suggest the combination of all limitations in claim(s) 17 and 20 together, including (i.e. in combination with the remaining limitations in claim[s] 17 and 20) wherein the processor determines the second semantic skill set based at least in part on a time duration between receiving the first input query and the second input query.
8594845 teaches “Many types of information, from many different sources, may be used as context signals or provide information that can be used to determine the context of a robotic device. For example, context signals may include… (k) a time of a past event or past context, (l) a date of a past event or past context, (m) a day of the week of a past event or past context, (n) a month of a past event or past context, (o) a season of a past event or past context”.  This does not, however, teach where context is determined based on time between receiving the first input query and the second input query.
2020/0184959 teaches “A session identifier may be associated with multiple related turns corresponding to consecutive related user inputs. One user input may be considered related to a subsequent user input, thereby causing a single session identifier to be associated with both user inputs, based on, for example, a length of time between receipt of the first user input and receipt of the subsequent user input and/or a length of time between performance of an action responsive to the first user input and receipt of the subsequent user input” (paragraph 42) and “When the system(s) 120 
Piernot et al. (US 2015/0348548) teaches “processing unit 508 can be configured to determine (e.g., using response determination unit 514) whether to respond to the first spoken user input based on contextual information associated with the first spoken user input that includes one or more of an elapsed time between receiving the first spoken user input and a previous user input” (paragraph 128).  In this reference, the time between the first spoken user input and a previous user input is the contextual information, and is not used to determine the context (such that in the context of the rejection based on Kennewick, the time would not be used to determine the context of the user’s question, the time itself would be the context of the user’s question)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2018/227462 (cited in IDS) teaches introducing the user to a new chatbot based on the words
2010/0226490 teaches receiving a request for service from a user, staffing a virtual call center with virtual agents selected based on the service requirements of the user and rich presence information of virtual agents, where rich presence information includes a skill set of the virtual agent (paragraph 15).  “virtual agent”, in the context of this reference, appears to be a human being (see paragraph 17 where presence, location, calendar, and mobility are not particularly relevant when an agent is an automated/digital agent which is commonly accessible at all times from any location, and see paragraph 25 where virtual agents may “manually” update “his or her” own rich presence information).  Paragraph 29 does teach where skill set of a virtual agent includes, among other things, technical capabilities of the virtual agent, language skills of the virtual agent, knowledge base, areas of expertise, and/or experience with specific user, or customers of the users (where knowledge base and areas of expertise suggests the ability to service the user’s request).  Paragraph 30 describes where a request can include information such as level of staffing needed, type of functions to be performed, time period for operation and similar information, and where the virtual call center manager determines a set of service requirements from the information in the request.
6021428 teaches “An Internet Protocol Network Telephony call center having a plurality of agents for serving clients also processes e-mails addresses to the call center, but not to specific agents. An e-mail server receives and routes the e-mail, and includes a router and a database storing skill set information regarding agents. The router extracts information from the e-mails, matches key words in the extracted information with key words from the skill sets, and routes the e-mails to appropriate agents having the necessary skills to respond to the service requirements in the e-mails” (Abstract).  This reference describes extracting information including keywords, matching keywords in the extracted information with keywords from skill sets, and routing e-mails to appropriate agents having necessary skills to respond to the service requirements in the e-mails.  Skill set is, for example, product expertise, written language ability.
10750019 (4 months ahead) “assume that the different types of intents known to the classification engine 206 are: 1) Apply for credit card; 2) Apply for mortgage; and 3) Order pizza. The customer starts the interaction by stating: "Hi, I would like help applying for a card." The keyword extracted from the customer input might be "help," "apply" and "card." Based on feeding the extracted keywords to the statistical model, a higher probability may be given to the credit card application intent without ruling out the mortgage application and ordering pizza intents. For example, the following example probabilities might be assigned to the known intents: 1) Apply for credit card--70%; 2) apply for mortgage--25%; 3) order pizza--5%. Assuming that the preset threshold confidence is 95%, the classification engine 206 is unable to deduce intent from the current input. Thus, the agent assistant 140 continues to monitor the conversation”.  
2017/0295114 teaches “Suggested messaging bots may be selected and ranked based on associations between one or more detected keywords or intents and the messaging bots. A keyword may correspond to a word or phrase extracted from the contents of a messaging interaction. The messaging system 140 may have a registry of relevant keywords and may examine the contents of messaging interactions to identify and extract those keywords as a basis for selecting and ranking messaging bots. For example, a mention of "ride" or "transport" may prompt the suggestion of transportation-related service or a higher ranking for transportation-related services. An intent may comprise a keyword, concept, phrase, or other identifier generated based on the context of a messaging interaction distinct from merely extracting a word or phrase from the messaging interaction. The messaging system 140 may have a registry of intents and may perform natural language processing on the contents of a messaging interaction to determine intents inferred by the messaging interaction. For example, a mention of multiple specific movies may imply the intent keyword "movie" without a specific use of the word "movie." In another example, a person-to-person inquiry regarding whether they "want to go see something" could imply an interest in movies without the direct use of the word "movie." As such, the messaging system 140 may generate an intent for a 
10102844 teaches “a user intent of a received command may be determined by NLU module 260. For example, NLU module 260 may receive the generated text data from ASR module 258, and may be configured to determine whether one or more keywords are included within the text data. As one illustrative example, if an individual APPLICATION corresponding to the intent or a CATEGORY SERVER corresponding to the intent and where EACH SERVER/APPLICATION/SKILL has a list of associated keywords.
2019/0355363 teaches “Virtual assistant-enabled devices with voice control functionality are typically capable of performing a core set of capabilities or skills that are defined by the vendors of the devices. Each skill has a pre-defined command and one or more functions that are performed when the command is recognized in audio data after one or more trigger words. A trigger word is defined by the vendor and is used to signal the start of a command string. For example, a particular vendor may specify the word "Pluto" as a trigger word and define a core skill for obtaining a current weather report having the pre-defined command "weather report." A user speaks the trigger word followed by the weather report command, namely, "Pluto weather report" and a current weather report is reported to the user. Some vendors have opened their architectures to allow users to define custom skills, for example, to control other devices one of a plurality of skills of a virtual assistant
2019/0243669 teaches “Other implementations of digital assistants provide both a "standard" set of skills (i.e., skills that are deeply integrated in the digital assistant), and also allow integration of third-party skills. These third-party skills are said to be loosely coupled, not involving deep integration by the digital assistant provider. However, to access these "other," loosely coupled third-party skills, the user must explicitly identify the target skill as part of the command/instruction. For example, if a computer user were to say to a digital assistant of this type, "Hey, DigitalAssistant, add `prepare tax documents` to my to-do list for this Saturday," the digital assistant would add the task of "prepare tax documents" to the standard/default to-do list, i.e., the deeply integrated to-do list made available by the digital assistant provider. On the other hand, if that user didn't like the "standard" to-do list, preferring a third-party to-do list service, "Any.Do," and assuming that this third-party to-do list has been integrated with the digital assistant, the user must include specific instructions to get the task completed by the desired service. For example, to access the Any.Do to-do list, the user must say to the digital assistant: "Hey, DigitalAssistant, add `prepare tax documents` to my Any.Do to-do list for this Saturday." (paragraph 3)
2020/0097616 teaches “For one or more candidate responders, candidate engine 304 generates a candidate feature vector 412 representing the second skill set 408 of the respective candidate responder and a first set of input questions previously answered by the respective candidate responder. The first set of input questions may be a subset of previous Q/A 414. The second skill set 408 may be based on structured 
2013/0332172 teaches “The automated assistant of portable device 102 may perform a function indicated by an intent associated with the selected result. For example, in response to receiving a selected result having the associated intent "navigate to location," the automated assistant can perform the function indicated by the intent (e.g. by providing a map or directions to assist in navigation to the location indicated by the selected result).” (paragraph 31) and “if the selected result is a contact, and an intent associated with the selected contact is "place telephone call," automated assistant 300 can perform a function to place a telephone call to the selected contact” (paragraph 86)
2016/0070696 teaches “system 2000 may include an ASR engine 2002, a NLU engine 2004, a deep NLU engine 2006, a task extractor 2008, a task selector 2010, a semantic re-ranker engine 2012, a task activator engine 2014, a selector 2016, agents 2018, and a task configuration engine 2020. System 2000 may comprise, for example, system 600” (paragraph 88)
2018/0053119 teaches “Taking the previous example of context switch to "hotel reservation," the task context based resource selector 530 may select a virtual agent for "booking hotel" as a resource that the current virtual agent on "booking a flight" can 
9848082 teaches “The required skills may be determined based on the contents of the voice message, the original telephone number dialed by the caller, or other factors. For example, the caller may have dialed a number of a bank for handling student loan enquiries and may have spoken with a Spanish accent or may have spoken in Spanish. The SAS may detect the accent, and coupled with the fact the caller called a telephone number associated with student loan enquiries, the required skill may involve a Spanish speaking agent capable of answering questions of student loan. In a variation of this embodiment, the SAS may determine via detection of keywords that the enquiry involves a potential default of an existing student loan, and this may be a further skill that is used to select a further subset from among the pool of agents. Thus, the keywords, as well as the dialed number, may be used to ascertain a skills set. Other information, such as information from the caller's account, could also be used to ascertain a skill set” (which suggests using keywords to determine skills needed by an agent, which appears to be a human agent in this reference)
2019/0295551
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 9:00AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERIC YEN/Primary Examiner, Art Unit 2658